                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

FRANK MORSE, JR.,

             Petitioner,

v.                                                 Case No: 2:16-cv-380-FtM-38CM

FLORIDA ATTORNEY GENERAL
and SECRETARY, DOC,

              Respondents.
                                          /

                                OPINION AND ORDER1

       Before the Court is Petitioner’s Notice of Appeal (Doc. 23) and Application for

Certificate of Appealability (Doc. 24) filed November 19, 2018. Petitioner seeks to appeal

the Court’s October 9, 2018, Order (Doc. 22), which denied Petitioner’s Motion to Alter

Judgment.    See Doc. 23 at 1.      In his Motion to Alter Judgment, Petitioner sought

reconsideration of the Court’s May 8, 2018, Order dismissing Petitioner’s petition filed

pursuant to 28 U.S.C. § 2254 as successive. See Doc. 18. Petitioner asks the Court to

issue a certificate of appealability in order that he may appeal the Court’s May 8, 2018,

Order. See Doc. 24 at 16.




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
       A certificate of appealability(COA) typically is required for appeals from a final

order denying habeas relief on the merits to a petitioner who is challenging his state

detention. 28 U.S.C. § 2253(c)(1); Harbison v. Bell, 556 U.S. 180,183 (2009). Here, the

Court did not dismiss the petition on the merits but dismissed the petition because it

lacked jurisdiction to consider a successive petition. See Doc. 18. Because the Court

lacks jurisdiction to consider a successive petition, the Court lacks jurisdiction to grant a

COA. See 28 U.S.C. § 2253(c); Hubbard v. Campbell, 379 F.3d 1245, 1247 (11th Cir.

2004) (per curiam); Boone v. Sec’y, Dep’t of Corr., 377 F.3d 1315, 1317 (11th Cir. 2004);

see also Scotton v. U.S., 2017 WL 7511339 *2 (11th Cir. 2017).

       Nonetheless, because the Court’s October 9, 2018, Order is a final order,

Petitioner may seek review pursuant to 28 U.S.C. § 1291. Petitioner did not accompany

his Notice of Appeal or Application for Certificate of Appealability with a request to

proceed on appeal in forma pauperis. A review of the docket reveals that Petitioner paid

the filing fee in this case at the time of filing. Based upon the record and applicable law,

the Court finds that an appeal in this case is not in good faith. Because the Court has

certified that this appeal is not taken in good faith, Petitioner must pay the applicable

appellate filing fee or file a request to proceed in forma pauperis directly with the Eleventh

Circuit Court of Appeals. See Fed. R. App. P. 24(a)(5).

       Accordingly, it is now

       ORDERED:

       1. Petitioner’s Application for Certificate of Appealability (Doc. 24) is DENIED.

       2. Pursuant to 28 U.S.C. § 1915(a)(3) and Fed. R. App. P. 24(a)(4), the Court

           certifies that this appeal is not taken in good faith and the Clerk shall




                                              2
          immediately forward a copy of this Order to the Clerk for the United States

          Court of Appeals for the Eleventh Circuit

      DONE and ORDERED in Fort Myers, Florida this 26th day of November 2018.




SA: FTMP-1
Copies: All Parties of Record
Clerk, Eleventh Circuit Court of Appeals




                                           3
